Fourth Court of Appeals
                               San Antonio, Texas
                                    February 16, 2018

                                   No. 04-17-00375-CR

                           Charles D. TUTTOILMONDO Jr.,
                                       Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 49th Judicial District Court, Zapata County, Texas
                                   Trial Court No. 2246
                        Honorable Jose A. Lopez, Judge Presiding


                                     ORDER

       Appellant’s second motion for extension of time to file his brief is GRANTED.
Appellant’s brief is due on February 28, 2018.



                                                 _________________________________
                                                 Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of February, 2018.



                                                 ___________________________________
                                                 KEITH E. HOTTLE,
                                                 Clerk of Court